Mr. Presiding Justice Holdom delivered the opinion of the court. 2. Appeal and error, § 1772*—when judgment reversed. Even though the questions involved on an appeal are mainly of ■ fact, ■ yet when the Appellate Court, on a due examination of the evidence, concludes that the verdict and judgment are against the weight of the evidence and that the evidence is insufficient to support the verdict, the judgment will be reversed. 3. Master and servant, § 685*—when spike in telephone pole not shown to he defective. In an action to recover for the death of an employee, alleged to have resulted from injuries received by a fall caused by the defective condition of a spike in defendant’s telephone pole on which he was working, evidence held insufficient to show that the spike was defective.